Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 1 of 33




                      UM TED STA TES DISTW CT COU RT
                 FO R TH E SO U TM R N D IST R IC T O F FLO D       A



                   FILED By                  oc

  M aryrmn M oni on, ggy 2j ggjg                    CaseNo.:
  Plaintiff             STEVENM l znlMono
                         cuEartu,à nj
                                    szcz
                         4.p.ogrfl
                                 é.-w ;?s.
                                     .

  v.                           '                  JIJRY TRIAI,REQW STED
  M ajorChristopherBarca,inhisoffcialcapacity,
  O fficer T.H ayashi,in his oftk ialcapacity,
 N ickolas Steryou,in his officialcapacity,Jerry Suiter,in hisofficialcapacity,
  Palm Beach GardensPoliceDepnrtment,Palm Beach GardensFire Rescue;
  The City ofPalm B each G ardens in it's oftk ialcapacity.
  D efendants.




              C O M P LA N     FO R W O LA TIO N O F C R QL W G U S


        COM ES NOW ,PlaintiftlM aryann M onison,andhereby suesDefendants,k




 M ajorChristopherBarca,OfficerT.HayasM ,NickolasSteryou,Jerry Suiter,Palm
 B each G ardens Police D epnrtm ent,Palm B each G ardens Fire R escue;The C ity of

 Palm B each G ardens for hercause ofaction alleges as follow s:

                           PR EL Y           V Y ST A TENG N T
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 2 of 33



 1.n isisa civilrightsaction in which thePlaintiff,M arynnn M orrison,seeks

 reliefâom tllisCourtforthe battery ofM orrison and forD efendants'violation of

 M orrison'scivilrightssecuredby theCivilRightsActof1871,42 U.S.C.j 1983,
 m aliciousprosecution,negligence,false arrestand false imprisonm ent,intrusion of

 privacy,conspiracy to carry outafalsearrest,andviolation ofTitle11ofthe

 AmericanswithDisabilitiesAct,42U.S.C.j 12131etseq.(''ADA'').

 2.Ata11timesmaterialhereto,M arynnn M onison (hereinaAerçtplaintiff')wasand
  isaresidentofPalm Beach Cotmty,Florida.


  3.Ata11timesmaterialhereto,Defendant,M ajorCM stopherBarca(hereinaAer
  çr efendantBarca''),wasapoliceofficer,forPalm Beach GardensPolice
  Departm entlocated at10500N orth M ilitary Trail

  Pslm Beach Gardeng,FL 33410.

  4.Atal1tim esm aterialhereto,D efendant,Palm Beach GardensPoliceD epnrtm ent

  (hereinafterCTBGPD'')wasacitypolicedepartment,located at10500North
  M ilito Trail,Palm Beach Gardens,FL 33410.

  5.Ata11timesmaterialhereto,Defendant,Oo cerT.Hayashi(hereinafter

  RDefendantl'liyasbp'l,wasapoliceofticer,forPalm Beach GardensPolice




                                                                                  1
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 3 of 33




 D em rtm entlocated at10500N orth M ilitary Trail

 Palm Beach Gardens,FL 33410.

 6.Ata11timesmaterialhereto,Defendant,NickolasSteryou (hereinafter

 uDefendantSteryou''),wasaEmergency M edicalTechnician,forPalm Beach
 GardensEm ergency M edicalSeN ices,Station 1,located at4425 BHM ARoad,

 Pslm Beach Gardens,FL 33410.


 7.Ata11timesmaterialhereto,Defendant,Jerry Suiter(hereinaAertr efendant

 Sterm un),wasaEmergency M edicalTeclmician,forPalm Beach Gardens
 Em ergency M edicalServices,Station 1,located at4425 BurnqRoad,Palm Beach

 G ardens,FL 33410.




 JIJR ISD IC H O N A N D V EN IJE

  8.Thisisan action fordam agesin excessofFiAeen Thousand Dollars

 ($15,000.00)arising 9om abattery inviolation ofFloridalaw,negligenceresulting
 in thewrongfularrestand detainm entofM orrison,aviolation oftheFourth and

 Fourteenth Am endm enttotheUnited StatesConstimtion pursuantto42U .S.C.j




                                                                             2
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 4 of 33




  1983and 42U.S.C.12132,12182,12203 (Americanswith DisabilitiesActof
  1990,ADA,and aclaim forattom ey'sfeespursuantto 42U.S.C.j 1988.

 9.V enue forthisaction isproperly laid in theUnited StatesDisG ctCourtforthe

 M iddleDistrictofFlorida,pursuanttoFloridaStatutesj47.011inthat:

 (a)Thecausesofaction allegedintllisComplaintaccrued in Palm Beach Cpunty,

 Florida;


 (b)PlaintiffisaresidentofPnlm Beach Cotmty,Florida;

  10.'IhisCourthasjurisdictionpursuanttoFloridaStatutesj26.012,34.01(c);
 and28USCj 1343.

  11.rrhisisaCivilRightscomplaintfordeclaratory,injtmctiveand other
 appropriatereliefbroughtby Plaintiff,M arynnn M orrison,aUnited Statescitizen,

 appearing pro se.

  12.ThePlaintiff blingsthiscom plaintforviolationsofherindividualand

 associationalrightsundertheFourth and Fourteenth Am endm entsto the United

 StatesConstitution,in violation of42 U .S.C.1983,1985 and 1986;42 U .S.C.

 12132,12182,12203 (AmericanswithDisabilitiesActof1990,ADA).
  13.ThePlaintiffallegesthattheDefendantsacted tmderthecolorofstate 1aw

 when they falsely arrested and im prisoned herand caused herto bebattered in the


                                                                                3
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 5 of 33




 course ofherarrest,pursuantto Section 1983 which allow sdefendantsto befotm d

 liablewhen they haveacted Eiundercolorofany statute,ordinance,regulation,

 custom ,orusage,ofany State orTerritory ortheDistrictofColllm bim''

 42U.S.C.j 1983.


  14.rfhe Plàhztiffisa qualised inévidualwith disabilities,pursuantto the

 A m ericansw itlzDisabilitiesActof1990.

  15.ThePlaintiffwassubjectedtointrusion ofprivacy,battery,and falsearreston
 N ovem ber 1,2014.

                   FACTS APPLICABLE TO ALL CUIJNTS

  16.On October31,2014,thePlaintifllM arynnn M orrison,andherthreebrothers,
 Dam ien,Tomm y,and Leslie Cyilliam s,wenttotheD t
                                                 'rty M artitli,anightclub

 locatedat117à1LakeVictoriaGardensAve,Palm BeachGardens,FL 33410,to
 celebrate H allow een.

  17.M orrison and herbrothershad afew drinkKand they danced.

  18.M orrison hasCrolm 'sDisease,w hich sym ptom sinclude abdom inalpain

 and severediarrhea.

  19.M onison has no recollection ofever speaking w ith O fficerH ayashipriorto the

 incidentthatoccured in the bathroom thatnight.



                                                                                 4
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 6 of 33




 20.M orrison wasinsideoftheclub am idstalarge group ofpeoplew hen shebegin

 to feelsym ptom atic.

 21.M onison told herbrotherTom my thatshe needed to usethebathroom and he

 w entto thebathroom asw ell.

 22.H eused therestroom and when he cam e out,M orrison w asstillw aiting outside

 in the hallto enterthe reskoom .

 23.M orrison evenm ally m oved up in the lineinto thew om en'srestroom ,butshe

 could notw aitany longerso w hen astallopened up,shecuttheline.

 24.M onison s% ggledtounbutton herjeansquicldy,butitwastoolate.
 25.M orrison wasvery upsetand frustrated with herselfbecauseshewasstuck in

 thestalltrying to clean herselfup and w om en w erewaiting outsideupsetthatshe

 had cutthe line.

 26.M orrison waswearingwhitejeans,whichm ademattersworse.
 27.M orrison putherhead in herhandson severaloccasionswllile stillgoing to the

 bathroom becauseCrolm 'sDisease com esin spasm s.

 28.M onison isnotsure how long she wasin thebathroom when she started to

 hearm en'svoices.

 29.Them en were asking the otherw om en to exitthebathroom .




                                                                                  5
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 7 of 33




 30.M orrison started to panicbecauseatany m hmte they w ould reach herstall.She

 had no ideathey w erethere forher.

 31.M orrison conthm ed to clean herselfup w ith toiletpaper,gantically flushing so

 asnotto clog the toilet.M onison believesthe sotm dsthe EM S personneland

 officer H ayashiheard w ere interpreted as an indication thatshe w as attem pting to

 flush illegalsubstancesdown thetoilet,ratherthan toiletpaper.

 32.Them en then ordered M onison to exitthe stall.

 33.M onison refused,tellingthem thatshew msusing thereskoom .

 34.Thisexchange contitm ed fora few m inutesand then M onison saw am an com e

 overthe stallto lmlock thedoor.

 35.M orrison w asshocked thatsom eonew ould enterthestallwhile shew asstill

 tmdressed and notready to beexposed.

 36.M orrison cursed atthem an and triedto getup to hold the doorclosed knowing

 thattherew erem en on theothersideandherpantsw ere stilldown because she

 w asstillusing the toilet.

 37.The m en on the othersideofthebathroom doorpushed itopen hitting

 M onison in the face.

 M orrison fellbackward ontothetoiletw ith herpantsstilldow n.




                                                                                        6
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 8 of 33




 38.M orrison wasextrem ely em barrassed,disoriented and in pain aAerthe door

 thrown open by theEM S and PBGPD struck herin the facew ithoutwnrning.

 39.M terthey had entered the stall,M orrison pulled up hersoiled pantsin gontof

 al13 m en and cooperated com pletely.Sheanswered a11the questionsasked by the

 EM S,and allow ed them to check hervitals.

 40.M orrison stated em phatically thatshedid notwantto go to the em ergency

 rOOm .


 41.EM S insisted thatshe geton thegurney,so they could transportherto the

 em ergency room

 42.M orrison refused treae entseveraltim es,wonied aboutthecostofatrip to the

 em ergency room .

 43.M onison refused to geton tlzegum ey and pushed theFirem edic'shandsaw ay

 ashetried to forceheron. Shehad told them repeatedly shedid notwantorneed

 keae ent.

 43.M onison recallsclearly expressing thatshe hasCrohn'sdisease and thatwas

 why she had lostconkolofherbow elsand had an accidentwhile stilldressed.

 44.M orrison also explained thatwaswhy there wasblood presentaswell.

 45.M onison saidthatshejustwantedtocleanherselfup,fmdherbrothers,and go
 hom e.
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 9 of 33



 46.M onison w asforced onto the gurney againstherw ill,handcuffed and wheeled

 outofthe club.

 47.M onison shutdow n and w entinto shockobecause her nextm em ory w as being

 processed inthejail.
 48.M onison heard herbrotherLeslierepeatedly ask forllislawyerand w as

 confllsed asto why herbrotherwasalso arrested.

 49.M onison asked m ultipletim eswhy w asshebeing arrested.

 50.She wastold tdyou know why.''

 51.Even during thenextm om ing asshew asprocessed forrelease,M orrison asked

 why shewasarrested andw asonce again told,GçY ou know why.''



 See ExhibitA :Am bulance Report

 53.In the Am bulance Reporq dated N ovember1,2014,OCA 14-005411,the

 narrative describesR65responding to aoverdose/intoxication call.

 54.TheReportstated thatPBGPD disclosed thatthey w erealerted wM le on a

 specialdeu ilthataperson insidethebathroom appeared to beEçdnlnk and passed

 out. .

 55.PBGPD stated thatççthepatientw asin thebathroom stallw ith herpantsaround

 hernnklesand keptflushing the toilef'.



                                                                               8
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 10 of 33




  56.PBGPD also stated thatttthey w eretmable to getthepatientoutofthe

  bathroom ''and &<aftergaining accesstothepatientthepatientstatesthatthere was

  nothing wrong''and dtthatshehad stlzree drinkg'thisevening.''

  57.R65 crew apparently had to clim b overthetop ofthe bathroom stalland unlock

  theboorbecauseM orrisonwouldnotfollow commandsandopenthedoor.
  58.M onison wasallegedly fotm d sitting uprighton atoiletin distresswith a

  visiblelaceration to hereyebrow andvisibleblood and feceson herpants.

  59.Pursuantto theReport,M orrison denied any w enkness,dizziness,traum a,

  illnessorinjury.
  60.M onison'sbrother,D am ien,allegedly interfered with R65 crew who tried to

  load M orrison in theback oftheam bulance.

  61.M erM orrison w asloaded in the back oftheam btllance,according to the

  Report,shetçstarted to getcom bative iswinging and hitting'Fire M edicN ickolas

  Steryou.''

  62.M onison w asapparently told to stop swinging hernrm s,butshe continued to

  do so.

  63.PBGPD reskained M onison to the stretcherwith handcuffsand placed her

  tm der arrest.




                                                                                    9
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 11 of 33




   64. M orrison'sbrother,Dam ien,appeared again wishing to entertheER w ith his

  sister.

  65.PBGPD w ascontacted again becauseM onison'sbrother,Lesliewasallegedly

  hindering patientcare.

  66.M orrison'sbrother.Leslie,wasapprehended andM onison w astlzrned overto

  theER nurse and doctor.



  SeeExhibitB :Palm Beach GardensPoliceReport.

  67.ln thePBG police reporq datedN ovem ber 1st,2014,Casem lm ber 14-005411,

  thenarrative describesOfficerChristopherBaez's reportofthearrestcom plaint.

  68.Upon arrivalatthe Garden E.R.OflicetBaez m ade contactw ith EM T,Steryou,

  w ho stated thatwhen hew asaddressing a laceration aboveM orrison'seye,

  M orrison started to içsw ing herarm sand struck him in thehead.''

  69.M orrison failed to obey hisrequestto stop,and stuck him again.

  70.ThereportstatesthatM onison knew thatN ickolas Steryou wasan EM S

  Operator.



  SeeExhibitC:lnteroo ceM em orandum




                                                                              10
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 12 of 33




  71.M ajorChdstopherBarcacreatedan InterofliceM emorandum writtentoChief
  Stephen Stepp on M arch 4,2016,in responseto D nm ien Gilliam sCom plaint

  referencing Oo cerHiyaslti,Casenum ber 14-005411.



  72.Thecom plaintregarded M orrison'sbrother,Dam ien Gilliam saccessto lais

  sisterwhile she wasbeing loaded into theback ofan am bulance in gontofthe

  D irty M artini.

  73.Them em orandum addressed thiscomplaintin thecontex'tofthe callthatwas

  allegedly m adeby Dirty M artinistaffregarding M ôrrison.

  74.D efendantBarcastated the following regarding theeventsthatoccurred late

  October 31,2014 into early m om ing N ovem ber 1st,2014:

  75.Security personnelatthe D t
                               'rty M artiniapparently called the Palm B each

  GardensPolicebecausethey saw M onison stum ble.

  76.W hen Om cerHayashinrrived to thelocation,he observed M orrison to be,

  ttdisoriented andunaware ofhersurrotm dings.''

  77.OflicerH ayash also reported M onison had slurred speech,blood on her

  clothing and a laceration aboveherrighteye.

  78.M onison w asunableto articulatewhathad caused thelaceration and

  reportedly told Oo cerH ayashinothing had occurred.



                                                                                11
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 13 of 33




   79.IntheInteroo ceM eporandum to ChiefStephen Stepp andâom Major
  ChristopherBarcaon M arch 4,2016(attachedasExhibit1),Om cerHayashi
  dtknew thatthestum bling and the uncooperative actionsofM s.M orrison cotlld

  possibly beindicativeofaseriousheadinjury''andhedidnotknow ifshehad
  been thevictim ofa battery orifa possibleassailantw asstillin the area.

  80.M orrison asked to usethereskoom andthe offcerperm itted herto do so.

  81.According totheInterom ceM em orandum ,the om cerfearedthatM orrison

  wassuffeling 9om a seriousm edicalcondition,because shew asspene g an

  extended am otmtoftim ein the batbroom .n e om cercalled EM S to assessher

  condition.

  82.EM S personnelentered thereskoom and proceeded to H ock on the stalldoor

  where M onison waslocated.

  83.ltwasrequested thattheM orrison exitthe stallseveraltim es.

  84.M orrison refused.

  85.Outofconcem forM orrison'ssafety,adecision w asm adeto reach overthe

  partition and unlock thedoor,so thatshecould betreated.

  86.EM S decided thatM orrison needed to be knnqported to thehospital,so she was

  placed on a stretcher,and placed in theback ofthe am bulance.




                                                                                 12
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 14 of 33




  87.Oncein theback ofthe am bùlance,M orrison com m itted a battery upon

  Param edicN icholas Steryou

  88.M orrison conthm ed to sw ing herarmsand sA ck theEM S oftk ialagain.

  89.M orrison wasfnrtherdetained by oo cersofthePalm Beach GardensPolice

  D epaM entforstriking an om cial.

  Collnts:

   1. FIR ST CAU SE OF A CTION :BATTERY

  90.Parap aphs 1through 89 are incom orated herein.

  91.D efendantintendedto cause contactw ith Plaintiff sperson,w ith the

  u ow ledgethatthiscontactwasunw anted.

  92.Plaintiffdid notconsentto defendnnt's act.

  93.As adirectand proximateresultofDefendants'conduct,Plaintiffsuffered

  em otionaldistressand a laceration to herforehead.

  94.Plaintiffhasalso suffered extrem em entalanguish due to being exposed while

  tm dressed and suffeling sm ptom sofherCrohn'sD isease.

  95.Theseinjtuieshavecausedplaintiffto suffergeneraldnmagesintobe
  determ ined.

  96.A sadirectand proxim ateresultofDefendants'conduct,Plaintiffw asrequired

  to obtain m edicalservicesand treae entin the am ountofapproxim ately $600,000.


                                                                               13
@   Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 15 of 33




      97.Asa furtherdirectand proxim ateresultofdefendant'sconduct,andthe stress

      caused by thatconducttheplaintiffwashospitalized 3tim esand suffered 2

      surgeries3 m onthsafterthe incident.tm ableto w ork foraperiod of NA .

      (days/weelcs/m onths)and,accordingly,lostwagesintheamotmtof NA.


       lI. SECON D CAU SE OF ACTION :IN TRU SION OF PRIVACY

      98.Plaintiffincorporatesby referenceparagraphs 1-89 inclusive,and paragraphs

      89-98,inclusive,oftheFirstCauseofA ction asiffully setforth.

      99.lnFlorida,thetortofintrusion hasthreeelements:(1)theremustbeaprivate
      quarter;(2)theremustbesom ephysicaloreleckonicin% sion intothatprivatequarter;

      and(3)theintrusion mustbelzighly offensivetoareasonableperson.ln consideringthe
      third prong,Florida courtshavelooked to claim sofintentionalinfliction ofem otional

      distress.Thus,to supporta claim forintrusion,thetm derlying conductm ustbe iiso

      outrageousin character,''and dçso extrem e in danger,''asto ttgo beyond a11possible

      botm dsofdecency.''

      100.M orrison w asin aprivate stallin thewom en'srestroom attheD t
                                                                       'rty M artilzi.

      101.D t
            'rty M artinistaffand D efendants Steryou and H iyashientered the stallin spite of

      theexpressrequests9om M ov son thatthey notdo so.




                                                                                      14
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 16 of 33




  102.M orrison w asstilltlushing thetoiletand in them iddle ofprivate activitiesin the

  privacy ofthebathroom stall.

  103.M orrison had herpantsaround heranklesw hen an EM T clim bed overthewallof

  the stall.

  104.Both theInteroftk e M em orandum and Am bulanceReportstatethatM onison had

  blood and feceson herpants,which isconsistentw ith herstatem entsthatherCrohn's

  Diseaseprevented herâom being ableto exitthe stallofherown accord,ftllly dressed,

  atthetim ethatthe Dt
                     'rty M artinistaffand PBGPD personnelinsisted thatsheopen the

  doorand givethem accessto herperson.

  105.Being exposed in gontofskangersw ith herpantsaround heranklesand fecesand

  blood on herclothing,severely distressed M orrison.

  106.M en entered the reskoom stallwhereM orrison had an expectation ofprivacy while

  shew astm dressed so asto create a senseofdangerand panicforherand to exceed

  botm dsofdecency.

  111.THIRD CAU SE OF A CTION :A SSAULT

  107.Plaintiffincorporatesby referenceparam aphs 1-93 inclusive,and paragraphs

  89-98,inclusive,oftheFirstCauseofA ction,and parav aphs98-106 asiffully setforth.

  108.D efendantsintended to cause and did cause Plaintiffto sufferapprehension ofan

  im m ediate harm fulcontact.


                                                                                  15
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 17 of 33




  109.Plaintiffcould hearunidentifed m en enterthe wom en'srestroom and ask other

  w om en to leavetherestroom .

  110.Plaintiffwasâantically trying to rush and clean herselfup,know ing thatatany

  m om ent,shew ould be asked to com ply aswell.

  111.Plaintifffeared being forced to leavethe restroom .

  112.OncePBGPD approached herstall,Plaintifffeared shehad no choice in leaving the

  stallonce an oftk ialclim bed overthew allofherstall.

  113.Plaintiffpushed againstthe stalldoortopreventany others9om gaining accessto

  herstall.

  114.Plaintifffeared further exposure and physicalrem oval9om the stall,considering

  the effortsDefendsmtsm adeto gain accessto her.



  W HEREFORE,Plaintiffdem andsjudgmentagainstDefendants,asfollows:
  115.G eneraldam agesin the am otmtofapproxim ately $2000 ;

  116.M edicaland related expensesin the am ountofapproxim ately $600,000 ;

  117.Pastand futttre lostearningsin the am otmtof to bedeterm ined;
       1


  118.Im pairm entofearning capacity in the am otm tof to be determ ined;

  119.Pllnitive dnm ages;to be determ ined

  120.C osts oftlzisaction;to be determ ined



                                                                               16
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 18 of 33




  121.Any otherand furtherreliefthatthe courtconsidersproper.



  lV .FOURTH CAU SE OF A CTION-EX CESSM             FORCE-CX       RIGHTS

  W OLATION UNDER 42U.S.C.j 1983
  122.Plaintiffincorporatesby referenceparav aphs 1-89 inclusive,asiffully set

  forth.

  123.The Fourth Am endm entprohibitsthelmreasonableuse offorce by a 1aw

  erzforcem entoftk erwhen he hasthe law fulauthority to seize an individual.

  124.Assum ing D efendantHayashihad the law fulauthority to seizeM onison,the

  forceheusedin dohv sowasclearty excessive.
  125.DefendantHayashiused hisauthority againstM onison w hen sheposed no

  tlzreatto theD efendantsorto thepublic.

  126.Theuse offorce by D efendantH ayashiw asblatantly excessive and deprived

  M onison ofherFourth Am endm entrightto be 9ee from forcethatw asexcessive

  underthe circum stances.

  127.DefendaptHayashicould havetnken M onison into custody w ithoutexcessive

  orpotentially deadly force and withoutcausing M orrison em otionalorphysical

  m lllrles.




                                                                                 17
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 19 of 33




  128.DefendantH ayashi'sconductw asdeliberately indifferentto M onison's

  clearly established rights.

  129.Asa direct,proxim ate and foreseeableresultofthe actsand om issionsof

  DefendantH ayashi,M onison washarmed and shehasin thepastand w illin the

  future sufferthefollow ing dam ages:

       a. m entalpain and suffeling

       b. a11damagesallowableunder42U.S.C.j 1983,FederalLaw,andFlorida
         Law .

  W HEREFORE,Plaintiffspray thatthisHonorable Courtgrantthe follow ing relief

  on Plaintiffs'civilrightclaim forexcessiveforcebroughtpursuantto 42U.S.C.j

  1983and j 1988:
  A.     A Judm entforcom pensatory dam agesagainstD efendnntto bedeterm ined

  B.     Plmitive dam agesagainstDefendantto be determ ined.

  C. Judo entforattom ey'sfeespursuantto42 U.S.C.j 1988,togetherwiththe
  costsand expensesofthiscivilaction;

  D. A trialbyjuryon a11issuessotriable;and
  E.      Such otherand furtherreliefthatthisCourtm ay deem juét,properand
  appropriate.




                                                                              18
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 20 of 33




  V .FIFTH CA U SE O F A CTIO N :D EFEN D A N T CIW O F PA LM BEA CH
  GA R D EN S'STA TE LA W CLA IM FO R N EGLIG EN CE


  Plaintiffincom oratesby referenceparav aphs 1-89 inclusive.

  Ata11tim es,each D efendantow ed M orrison theduty to actw ith duecare or

  reasonable

  false arrest/im prisom nentcare itzthe execution and ee orcem entofany right,law ,

  orlegalobligation.

  Thesegeneraldutiesofreasonablecareand due careowed to M orrison by a11

  D efendantsincludebutarenotlim ited to the following specific obligations:

  a)    Torefrain from seizing,detaining,orarrestingM orrisonwithoutftrsthaving
  probable cause orlegalauthority to do so;

  b)    To reâain 9om using excessive and/orunreasonableforce againstM orrison;

  c)    To regain 9om tmreasonably creating the sim ation where force isused;

  d)    To regain 9om abusing theirauthority p anted them by law ;

  e)    To usetacticsand force appropriate foradisabled,em otionally and/or

  m entally disturbed person.




                                                                                  19
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 21 of 33




  9     Toregain 9om violatingM orrison''srightsguaranteedby theUnited States
  Constimtions,assetforth above,and asotherwise protected by law .

  D efendantHayaslli,through hisactsand om issions,breached each and every one

  oftheaforem entioned dutiesow ed to M orrison.

  D efendantSteryou,through hisactsand om issions,breached each and every one of

  tlle aforem entioned dutiesow ed to M orrison.

  D efendant,City ofPalm Beach Gardens,isresponsible forthe negligence

  com m itted by DefendantsSteryou and HayasM ,in thatthenegligentactsw ere

  com m itted in the course and scope ofD efendantsSteryou and H ayashi's

  em ploym entw ith D efendant,City ofPalm Beach Gardens,such thatrespondeat

  superiorappliesto thisaction.

  A sadirect,proxim ateand foreseeable resultoftheactsand om issionsofthe

  Defendants,M onisonwashjtlredphysically and em otionally andthePlaintiff
  havein thepastand willin thefuttlre sufferthe following dam ages:

  W HEREFORE,thePlaintiffdemandsjudm entagainsttheDefendantsfor
  dnm agesin a sllm in excessoften m illion dollars,togetherwith costsoftM ssuit,

  and any other reliefthis

  Courtdeemsproper,anddemandsatrialbyjury on a11issuessotriable.




                                                                                20
*   Case
    A p 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 22 of 33
      .




        a.       A11damagesallowabletmder42U.S.C.j 1983,FederalLaw,andFlorida
        L aw .

        W HEREFORE,Plaintiffs'pray thatthisHonorable Courtp'antthe follow ing relief

        on Plaintiffs'civilrightclaim forexcessiveforcebroughtpursuantto42U.S.C.j

        1983and j 1988:
        A.       A Jud> entforcom pensatory dam agesagainstD efendantto be determ ine;

        B.       Punitive dam agesagainstDefendantto be determ ined.

        C.       Jud> entforattom ey'sfeespursuantto42 U.S.C.j 1988,togetherwiththe
        costsand expensesofthiscivilaction;

        D. A trialbyjury on a11issuessoG able;and

        E. Such otherand furtherreliefthatthisCourtm ay deem just,properand
        appropriate.

        CoUNT X-DEFENDANT CIW OF PALM BEACH GARDENS 51983
        M ON ELL CLM M

        M onison wasdeprived ofatleastthefollowing rightsfederalrightsguaranteed

        tm dertheUnited StatesConstim tion:

        a.       Therightnotto be deprived oflife,liberty,orproperty w ithoutDueProcess

        ofLaw ;




                                                                                     21
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 23 of 33



  b.    Thel'ightto be âee 9om unreasonable searchesand/orseizures,up to and

  including death;

  C.    Therightto enjoy civiland statutoryrights.
  DefendnntCity ofPalm Beach Gardensdeveloped and m aintained policiesor

  custom sexhibiting deliberateindifferenceto theconstitutionalrightsofcitizensit

  officerscam einto contactw ith.

  Itw asthepolicy and orcustom ofthe City ofPalm Beach Gardensto inadequately

  and im properly investigatecitizen com plaintsofpolicem isconduct.

  ltw asthepolicy and orcustom oftheCity ofPalm Beach Gardensto ignore,

  tolerate orinadequately disciplineitsofficerswhen actsofm isconductoccurred.




   D A TED :
  / ô -J @ -z &
                           (Signature)
  W RIFICA TION

  1,M arynnn M onison,am aPlaintiffin theabove-entitled action.Ihaveread the

  foregoing complaintand know the contentsthereof Thesam e istrue ofm y own

  know ledge,exceptasto those m attersw llich are therein alleged on inform ation and

  beliet and astothosematters,Ibelieveitto betrue.



                                                                                  22
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 24 of 33




  Ideclaretmderpenalty ofperjury thattheforegoing istrueandcorrectandthattllis
  declaration w asexecuted atPalm Beach Gardens,Florida.




  DATED:Z/ -J 9- / '                 .
                              (Signature)


        U nderFederalRule ofCivilProcedure 11,by signing below ,lcertify to the

  bestofmy knowledge,information,andbeliefthatthiscomplaint:(1)isnotbeing
  presented foran im properpurpose,such asto harass,causelmnecessary delay,or

  needlessly increasethecostoflitigation;(2)issupportedby existing1aw orby a

  nonfrivolousargum entforextending,modifying,orreversing existing law;(3)the
  factllnlcontentionshaveevidentiav supportor,ifspecifically so identifed,will

  likely have evidentiary supportafterareasonable opporhmity forfurther

  kw estigation ordiscovery;and(4)thecomplaintotherwisecom plieswiththe
  requirem entsofRule 11.




                                                                                 23
Case
  i 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 25 of 33




  Iar eeto provide the Clerk'sOfficewith any changesto m y addresswhere

  cas- relatedpapersm ay beselved.Iunderstand thatm y failureto keep a current

  addresson filewith the Clerk'sO ffcem ay resultin thedism issalofm y case.


  D ate ofsigning:   .   z & -o g -gy
  Signature ofPlaintiff:

  Printed N am e ofPlaintiff:M ary Ann M onison




                             CER TW ICA TE O F SE R W C E

        lhereby certify thatatrue and correctcopy ofthe complainthasbeen served
  upon thepartieson the2% h ofOctober2018 atCity H all;10500N M ilitary Tr1.,
  Palm Beach Gardens,FL 33410

  Sigpnature ofPlaintiff:-      w

  Printed N am e ofPlaintiff:M aryann M onison
  2805 V eronia D r.U nit 107
  Palm B each G ardens,FL 33410




                                                                               24
*   Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 26 of 33




               M EM O R G     U M O F LA W SU PPO R TG G C O A L A INT



            Section 1983 providesaprivatecause ofaction fora governm ent's

      unconstitutionalactions.Monellv.NLITC.Dep't(fsocialServs..436U.S.658,690
      (1978).A plaintiffasserting asection 1983claim mustshow thatthegoverning

      body itselfcaused hisorherinjury.M cDowellv.Brown.392F.3d 1283,1289

      (11th Cir.2004).Specifcally,tostateaclaim againstagovernmentagencyunder

      section 1983,theplaintiffmustshow:''41)thathisconstitutionalrightswere

      violated;(2)thatthe(government)had acustom orpolicy thatconstimted a
      deliberateindifferencetothatconstitutionalright;and (3)thatthepolicy orcustom
      causedtheviolation-''f#.(citing CitvqfCantonv.Halmis.489U.S.378,385
      (1989)).''Stated differently,alocalgovernm entagency isliableforacivill'ights
      violation Awhen execution ofagovem m ent'spolicy orcustom ,w hetherm adeby its

      lawm akersorby those whoseedictsoractsm ay fairly be said to representoffcial

      policy,intlictstheinjury.'''Andersonv.M oore,2016W L 4369543,at*8(M .D.

      Fla.Aug.16,2016)(quotingM onell.436U.S.at694).




                                                                                  25
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 27 of 33




         M ary Ann M orrison'sconstim tionalrightsw ereviolated when em ergency

  personnelentered the club bathroom stallwhere she had an expectation ofal'ight

  to privacy.



  ''UndertheADA(,)...adiscrimination claim based on an arrestsituation usually

  arisesin two differentsim ations:(1)whenpolicewrongfully arrestsomeoneby

  mistakinghisdisability forcriminalconduct,and (2)when policeproperly
  investigate and arrestsom eone w ith a disability fora crim e unrelated to the

  disability and then failto reasonably accom m odate the disability in the courseof

  the hw estigation orarrest''Bircollv.M iam i-D ade County,410 F.Supp.2d 1280

  (S.D.Fla.2006)affd,480F.3d 1072(citingGohierv.Enright,186F.3d 1216,

  1220-21(10th Cir.1999)).


  ltisby now clearthataperson who challengestheconstitutionality ofasearch mustdem onskate

  thathepossessesa legitim ateexpectation ofpdvacy in thepremisessearched ortheitem sseized.

  SeeRakasv.Illinois.439U.S.128.99 S.Ct.421-58L.Ed.2d387(1978);Unitedstatesv.
  Racklçv.742F.2d1266(11thCir.1984).AstheUnitedStatesCourtofAppealsfortheEleventh
  CircuitobservedinRackkv.742F.2dat1270:''A defendant'sfourth amendmentrightsare
  violated only when thechallengedconductinvadesthatparty'slegitim ate expectation ofprivacy




                                                                                          26
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 28 of 33



  ratherth> theexpectation ofprivacy ofathirdparty.''Seealso UnitedStatesv.Torres.705 F.2d

  1287-1291-92(11th Cir.).vacatedonothergrounds,718F.2d 998(111 Cir.1983).



  Generally,Florida1aw perm itsa plaintiffto recoveragainstagovem m entalentity

  forthetortiousactsofitsem ployeesbased on atheory ofvicariousliability.See

  Fla.Stat.j768.28(governingtheStateofFloridaand itssubdivisions'waiverof

  sovereir immunityfrom tortliability);Lasterv.Cityofrfpnm a-po-lic-eDe-p-'t,-575-

  Fed.Appx.869,872 (11th Cir.2014);Schoberv.Town ofFortM yersBeach,F1a.,
  2014W L 6469881,at*7n.5(M .D.Fla.Nov.17,2014).Toprevailonatheoryof
  vicariousliability againstamunicipalityunderFla.Stat.j768.28,aplaintiffmust
  show liability on thepat'tofthem unicipality's em ployee.SeeLaster,575 Fed.

  Appx.at873 (''Toprevailon atheoryofvicariousliabilityagainsttheCityunder

  Fla.Stat.j768.28,(theplaintiffjhadtoshow liabilityonthepartof...theCity's

  employee.'')(citing Citibank,N .A.v.DataLeaseFin.Corp.,904 F.2d 1498,

  1500-01(11th Cir.1990))-




                                                                                       27
Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 29 of 33




  lnJosephv.Bailum,caseNo.16-cv-81176-BLOOM/VaIIe.(S.D.FL 2017),Plaintifffled
  suitagainstD efendnntsand D eputiesD avisand Bailum alleging claim sforbattery,

  violationsof42 U.S.C.j 1983,m aliciousprosecutiow negligence,falsearrestand
  falseim prisonm ent,and violation ofTitle11ofthe Am elicansw ith Disabilities

  Act,42 U.S.C-j 12131etseq.(''ADA''),becauseonthemorningofJuly 5,2012,
  M r.Joseph,who had been newly diar osed w ith epilepsy afterstlffeling hisflrst

  grand m a1seizureon Jtme 6,2012,tm derwentanothergrand m a1seizurew lzileat

  thehom eofhissister,AliciaExil(''M rs.Exi1'').ECF No.(45)at!!g15,18.'Ihe
  follow ing kanspired:


  M rs.Exil,who spokeorlly ''alittleEnglishwith averyheavyCreoleaccentl,j''

  called911seeking medicalhelp.1i at! 18.M rs.Exiltoldthe911operator,M s.
  G regory,thatM r.Joseph w as ''sick''and attem pted to describe to herthe sym ptom s

  M r.Josephwasexperiencing.I6Lat!20.M r.Joseph's''eyeswererepeatedly

  blinking,hewasprofusely sweating,andhewashaving convulsionsandjerking
  m ovem ents.''Ii M rs.Exilasked M s.Gregory for''help''and ''repeatedly stated

 thatherbrother()wasNsick.'''Ii Ultimately,M rs.Exilwas''unabletoproperly
  describe''in English to M s.Gregory,w ho did notspeak Creole,M r.Joseph's

 m edicalcondition.1d.at!21.M s.Gregorydidnotseekoutorfmdanother911



                                                                                   28
%   Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 30 of 33




      operatorwho did speak orunderstand Creole orFrench.Id.M s.Gregory

      ''repeatedly asked''M rs.ExilifM r.Joseph ''w asdrunk orhad used orhad sm oked

      drugs,''towhichM rs.Exilrespondedwith a''defmitive*no.'''Q1Id.at! 23.M s.
      Gregory inform ed M rs.Exilthatshew ould send ''help''to M rs.Exil'shouse.Ii at

      24.AtnotimedidM rs.Exilrequestpoliceintervention.1d.at!22.M s.Gregory
      did notsend an am bulanceto M rs.Exil'shouse,butinstead senttwo deputies9om

      PBso- D eputy Davisand Deputy Bailtlm- ''by falsely reporting thattherew asa

      violentdom esticdisu banceinprogressatM rs.Exilfs'(sic)home-''1d.at!25.M s.

      Gregory ''falsely advisedthePBSO dispatch officethat(M r.Josephqwasverbally
      abusive with ...M rs.Exil,threatened suicide,and posed athreatordangerto

      everyoneintheExilhomel.l''Id.at!28.M rs.ExildirectedDeputy DavistoM r.
      Joseph and expressly told him thatM r.Joseph ''w asan Nepileptic'and wasNsick.f''

      1d.W hen asked by Deputy D avisifM r.Joseph w asdrunk orhad sm oked orused

      dnzgs,M rs.Exilresponded witha ''desnitive*no'''and ''stated againthatgM r.J

      Joseph wasan -epileptic'andwas-sick.'''Ii at!30.AtnotimedidM rs.Exil
      indicatetoD eputy D avisthatM r.Joseph posed atlzreatordangerto him selfor

      anyone else in herhom e.Id.D eputy D avisproceeded to ''shoutloud verbal

      comm ands''itzEnglish toM r.Joseph,who,with ''rigid ortensemusclesl,l''

      continuedto sweatprofusely andblirlkhiseyesrepeatedly.f#.at!! 31-32.M r.


                                                                                     29
<   eCase   9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 31 of 33




      Joseph,stillundergoing an epileptic grand m a1seizure,w as''incapable,by reason

      ofhisdisability,ofrespondingto''DeputyDavis'commands.Id at!33.Deputy
      Davisthen placed M r.Joseph underarrestforlzis''failureto obey''thecom m ands.

      1d.at!34.Atthispoint,DeputyDavisthen tried ''tohandcuffgM r.)Joseph and

      physically grabbled)him.''1d at!35.lndoing so,DeputyDavis''wasabletopub

      holdofandhandcuffoneof(M r.)Joseph'shands.''Ii at! 36.Dueto ''ilwoltmtary

      teeth clenching causedby (tlle)epilepticseizllreactivity,''M r.Josephthen
      ''involtm tnrily bit''D eputy D avis'rightforearm asD eputy D avis attem pted to place

      thehandcuffon M r.Joseph'ssecond hand,which wasnearM r.Joseph'sm outh.

      f#.By thispoint,D eputy Bailllm had arrived toM rs.Exil'shouse,and alm ost

      immediatelythereafter''(M r.)Joseph wasbesetupon byboth (deputies)whotased

      (M r.)Joseph five(5)differenttim es.''Id.at! 37.AtonepointDeputy Bailllm

      ''jllmpedontop of'M r.Joseph and ''mmm led)histaserweapon directly onto gM r.)

      Joseph'slowerabdomen and firled)thesam e.''Id.at! 39.M r.Joseph suffered atl
      open w ound on hislow erabdom en asaresultofDeputy Bailum 'sactions.1d.''At

      som epointduringthetasing sequence,(DeputiesqDavisandBaihxm both

      upholsteredtheirservicehandgunsandpointed (themlat(M r.)Joseph and

      threatenedtoshoothim .''1d at!41.M r.Joseph ''endedup proneand

      semi-conscious''inthegontlawn ofM rs.Exil'shouse.1d.at!40.Oncesubdued,


                                                                                         30
e   *Case   9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 32 of 33



      M r.Joseph w astreated forlliswotmdsatthescene by an am bulance crew

      sum m oned by thePBSO deputiesand wasthereaftertransported to thehospital.1d.

      DeputiesDavis and Bailum charged M r.Joseph with two felonies- battery on a

      1aw enforcem entofticerandresisting arrestwith violence.1d.at!44.

      Based on these facm alallegations,M r.Joseph flled suiton Jtm e 30,2016,asserting

      thirteen claimsforreliefinhisinitialComplaint,ECF No.(11,including:battery,

      excessiveforcetmder42U.S.C.j 1983,andmaliciousprosecution againstDeputy

      Davis(Counts1-111);battery and excessiveforceunder42U.S.C.j 1983 against

      DeputyBailum (CountsIV-V);negligenceagainstM s.Gregory tcountW );

      negligenceagainstSheriffBradshaw (CountW 1);falsearrest/imprisonment

      againstDeputyDavistcountVI1I);falsearrest/imprisonm entagainstDeputy

      Bailllm (Cotmts1X-X);tmconstitutionalpolicy,custom,andusagetmder42U.S.C.

      j 1983 againstSheriffBradshaw tcountM );andviolationsoftheADA against
      SheriffBradshaw tcotmtsM I-XI1l).

      TheCourtfound thattheAD A claim sasserted by M r.Joseph are suo ciently pled

      to tlze extentthatthey are based on a w rongflzlarresttheory,explaining thatthe

      initialComplaint''suffcientlyallegeld)acausallink between M r.Joseph'sarrest

      andlzisdisability.''ECF No.(43)at24.



                                                                                        31
e *Case 9:18-cv-81473-DMM Document 1 Entered on FLSD Docket 10/29/2018 Page 33 of 33




     W herefore,M aryann M onison seeksrelief9om theactionstaken by Palm Beach

     G ardensPolice and FireD epartmentsthatresulted in an intrusion ofherprivacy,

     battery,and false arresty




                                                                                 32
